Filed 5/23/14 P. v. Sanchez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,

         Plaintiff and Respondent,                                                      F066208

                   v.                                                     (Super. Ct. No. VCF245644)

ERNESTO RAFAEL SANCHEZ,                                                              OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Brett R.
Alldredge, Judge.
         Karriem Baker, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Kane, Acting P.J., Poochigian, J., and LaPorte, J.†
†
        Judge of the Kings Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                     INTRODUCTION
       On June 4, 2012, appellant, Ernesto Rafael Sanchez, was charged in an
information with a count of recklessly causing a fire of a structure or forest (Pen. Code,
§ 452, subd. (c)). On August 8, 2012, a jury was hopelessly deadlocked and could not
reach a verdict. The trial court declared a mistrial and set the matter for a new trial. At
the conclusion of the second jury trial on September 27, 2012, appellant was found guilty
of recklessly causing a fire of a forest.
       On November 7, 2012, the trial court sentenced appellant on probation upon
various terms and conditions, including that he serve 180 days in county jail. The court
ordered a restitution fine of $500, $6,000 in attorney’s fees, and other fines and fees. The
court deferred the issue of direct victim restitution. The court awarded appellant two
days of custody credits.
       Appellate counsel has filed a brief seeking independent review of the case by this
court pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
                                            FACTS
       On June 27, 2009, Lauren Samantha Mark was at a campsite close to another
campsite occupied by appellant. Lauren’s group spent some time with appellant and his
group. Appellant consumed beer. Lauren recalled that appellant set off two fireworks.
Lauren did not see appellant set off the first firework, but after it exploded, people from
appellant’s group ran over to him and yelled at him not to light fireworks.
       Although Lauren did not see appellant light the second firework, she heard him
say that he “saved the best one for last.” Two people were about three feet behind
appellant and appellant was the only person who knelt down. The firework shot off after
appellant stood up. The second firework hit a tree on a nearby mountain. The tree
caught fire in 30 seconds and the fire grew across the mountain.
       John Kyle Merritt did not see appellant light the fireworks but heard people
yelling at appellant to stop lighting fireworks. Although people were yelling at appellant,

                                              2
he laughed like it was no big deal. Merritt saw the last firework fly into a tree, catch the
tree on fire, and the fire spread. Jacqueline Mark saw appellant with fireworks, kneeling
over a firework. A firework set off a fire. Jacqueline did not see appellant light a
firework. Herbert Alvarenga and Mohammed Mohammed did not see who set the
firework, but they saw the ensuing fire.
       Special Agent Daniel Briot with the United States Forest Service received a call
from his supervisor on June 28, 2009. There had been a forest fire in Sequoia National
Forest on one side of the Kern River in Tulare County. Briot estimated that about 195
acres of land burned. The fire was caused by a firework. The United States Forest
Service sent a summary report to the probation department. The total cost for fighting the
fire came to $466,473.18.
                            APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal. 3d 436.) The opening brief also includes
the declaration of appellate counsel indicating that appellant was advised he could file his
own brief with this court. By letter on April 26, 2013, we invited appellant to submit
additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                      DISPOSITION
       The judgment is affirmed.




                                               3